DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/543431, filed on 08/16/2019. Claims 1-20 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2493990 to Kosse et al (henceforth referred to as Kosse).
Regarding claims 1-5, 7-15, Kosse discloses an elevator (i.e. Fig. 4A) comprising: 
a first upright U-channel (i.e. Fig. 4A, guide rail, ref. 402, and horizontal supports, ref. 310 and 322, form U-shape at top and bottom of rail) guide rail (i.e. Fig. 4A, ref. 402) parallel to and opposing a second U-channel (i.e. Fig. 4A, guide rail ref. 404, and horizontal supports, ref. 310 and 322, form U-shape at top and bottom of rail) upright guide rail (i.e. Fig. 4A, ref. 404); 
a slider (i.e. See mark up of Fig. 4A) comprising a first side (i.e. Fig. 4A, side of ref. 402) and an opposing second side (i.e. Fig. 4A, side of ref. 404), wherein a first wheel (i.e. See mark up of Fig. 4A and page 21, lines 27-30) is attached to the first side and a second wheel (i.e. Fig. 
a platform (i.e. Fig. 4A, ref. 330) extending from the slider; 
a hoist mechanism (i.e. Fig. 4A, ref. 302); and 
a closed loop lifting cable (i.e. Fig. 2, ref. 120 and page 10, lines 6-8) attached to the slider; 
wherein the hoist mechanism is configured to move the lifting cable and thereby, in cooperation with pulleys, lift and lower the platform. 
Wherein the hoist mechanism is located near a top of the elevator (i.e. Fig. 4A, ref. 314). 
Wherein one pulley (i.e. Fig. 2, ref. 212) is positioned near the top of the elevator and above the hoist mechanism and a second pulley (i.e. Fig. 2, ref. 110) is positioned near a bottom of the elevator. 
Wherein a third wheel (i.e. Fig. 4B, ref. 422 on the left) is attached to the first side and a fourth wheel (i.e. Fig. 4B, ref. 422 on the right) is attached to the second side, and wherein the third wheel rolls up and down within the first guide rail, and the fourth wheel rolls up and down the second guide rail. 
Further comprising walls (i.e. Fig. 4A, ref. 416, 418) attached to the platform and a ceiling (i.e. Fig. 4A, ref. 414) attached to the walls. 
Further comprising one or more cross bars (i.e. Fig. 4A, ref. 310, 322) that hold the first guide rail and the second guide rail rigid at a set distance apart. 

Further comprising a centrifugal brake system (i.e. Fig. 4A, ref. 436). 
Wherein the brake system comprises a closed loop brake cable (i.e. Fig. 5, ref. 450) attached to the slider, brake pulleys (i.e. Fig. 5, ref. 432, 438), and an overspeed safety lock (i.e. Fig. 4C, ref. 470), wherein the overspeed safety lock is configured to terminate the lifting cable movement when the movement exceeds a set speed (i.e. page 23, lines 33-37).
Wherein the hoist mechanism comprises a motor (i.e. Fig. 3B, ref. 304), a gear box (i.e. Fig. 3B, ref. 306), and a rotating sheave (i.e. Fig. 3B, ref. 318, 320). 
Wherein the slider comprises a rectangular metal frame (i.e. See Mark up of Fig. 4A). 
Wherein a height of the slider is approximately equal to or greater than a width of the slider (i.e. See mark up of Fig. 4A, the slider has a greater height than width). 
Wherein the elevator is four feet wide or less (i.e. page 1, lines 26-29: range with an upper limit of 2 square meters includes less than four feet).
Wherein an opening (i.e. See mark up of Fig. 4A, the slider has a U-shaped channel) in the slider allows the lifting cable to pass through the slider. 

    PNG
    media_image1.png
    862
    485
    media_image1.png
    Greyscale


a first upright U-channel (i.e. Fig. 4A, guide rail, ref. 402, and horizontal supports, ref. 310 and 322, form U-shape at top and bottom of rail) guide rail (i.e. Fig. 4A, ref. 402) parallel to and opposing a second U-channel (i.e. Fig. 4A, guide rail ref. 404, and horizontal supports, ref. 310 and 322, form U-shape at top and bottom of rail) upright guide rail (i.e. Fig. 4A, ref. 404); 
a slider (i.e. See mark up of Fig. 4A) comprising a first side (i.e. Fig. 4A, side of ref. 402) and an opposing second side (i.e. Fig. 4A, side of ref. 404), wherein a first wheel (i.e. See mark up of Fig. 4A and page 21, lines 27-30) is attached to the first side and a second wheel (i.e. Fig. Fig. 4A, ref. 422 on the upper right side and page 21, lines 27-30) is attached to the second side, and wherein the first wheel rolls up and down within the first guide rail, and the second wheel rolls up and down within the second guide rail; 
a platform (i.e. Fig. 4A, ref. 330) extending from the slider; 
a hoist mechanism (i.e. Fig. 4A, ref. 302); 
a centrifugal brake system (i.e. Fig. 5, ref. 436); and
a closed loop lifting cable (i.e. Fig. 2, ref. 120 and page 10, lines 6-8) attached to the slider; 
wherein the hoist mechanism is configured to move the lifting cable and thereby, in cooperation with pulleys, lift and lower the platform. 
Further comprising one or more cross bars (i.e. Fig. 4A, ref. 310, 322) that hold the first guide rail and the second guide rail rigid at a set distance apart, wherein the cross bars are suspended from a wall by brackets (i.e. Fig. 4A, ref. 406).

Regarding claims 19-20, Kosse discloses an elevator (i.e. Fig. 4A) comprising: 
a first upright U-channel (i.e. Fig. 4A, guide rail, ref. 402, and horizontal supports, ref. 310 and 322, form U-shape at top and bottom of rail) guide rail (i.e. Fig. 4A, ref. 402) parallel to and opposing a second U-channel (i.e. Fig. 4A, guide rail ref. 404, and horizontal supports, ref. 310 and 322, form U-shape at top and bottom of rail) upright guide rail (i.e. Fig. 4A, ref. 404); 
a slider (i.e. See uprights in mark up of Fig. 4A and Fig. 2, carriage ref. 112) comprising a first side (i.e. Fig. 4A, side of ref. 402) and an opposing second side (i.e. Fig. 4A, side of ref. 404), wherein a first wheel (i.e. See mark up of Fig. 4A and page 21, lines 27-30) and a third wheel (i.e. Fig. 4B, ref. 422 on the left) are attached to the first side and a second wheel (i.e. Fig. Fig. 4A, ref. 422 on the upper right side and page 21, lines 27-30) and a fourth wheel (i.e. Fig. 4B, ref. 422 on the right) are attached to the second side, and wherein the first wheel and third wheel roll up and down within the first guide rail, and the second wheel and the fourth wheel roll up and down within the second guide rail; 
a platform (i.e. Fig. 4A, ref. 418, 412) extending from the slider; 
a hoist mechanism (i.e. Fig. 4A, ref. 302); 
a centrifugal brake system (i.e. Fig. 5, ref. 436); and
a closed loop lifting cable (i.e. Fig. 2, ref. 120 and page 10, lines 6-8) attached to a top of the slider (i.e. Fig. 2, ref. 122), running through the hoist mechanism (i.e. Fig. 2, ref. 108), around one pulley (i.e. Fig. 2, ref. 110), down through the slider (i.e. at Fig. 2, ref. 116), around 
wherein the hoist mechanism is configured to move the lifting cable and thereby, in cooperation with pulleys, lift and lower the platform. 
Wherein an opening in the slider allows the lifting cable to pass through the slider (i.e. opening not shown in Fig. 2 but Fig. 3A shows the opening in carriage ref. 330). 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2009/0229923 to Aulanko et al teaches a similar rucksack elevator with sliders;
WO 2008/071831 to Rantamaeki et al teaches a similar rucksack elevator with sliders; 
US Patent No. 3,752,263 to Thevenot teaches a rucksack elevator with chains and roller guides;
US Patent Application Publication No. 2003/0057031 to Gottlieb et al teaches a rucksack elevator with belts and roller guides; 
EP 0 924 154 to Latour teaches a rucksack elevator with belts and sliders; 
WO 2011/045825 to Volpe teaches a rucksack elevator with belt and sliders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654